Title: From George Washington to James Caldwell, 7 February 1781
From: Washington, George
To: Caldwell, James


                        
                            Sir
                            Head Quarters New Windsor Feby 7th 1781
                        
                        I have been favoured with your Letter of the 30th Ultimo.
                        It is with pleasure I learn, that the principles on which the Commissioners are acting, will do justice
                            to the Troops of New Jersey, and eventually give pretty general satisfaction without injuring the service by any
                            considerable diminution of their numbers.
                        Upon weighing maturely the reasons for removing the Jersey Troops from their present Cantonment to Morristown, I have given Orders for the purpose. This I hope will be productive of all the good consequences you suggest, and
                            especially that it will tend essentially to promote the recruiting service; which, I consider as an object of the greatest
                            importance, and to which almost all others ought to be subservient. With great esteem and regard I am, Sir, &c. G.Washington

                    